DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-3, 5-13 and 15-20 are pending and claims 4 and 14 are canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-12, 14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjea et al. US 20110116401 A1 in view of Ahn et al. US 20170338935 A1.
Regarding claim 1, Ahn teaches a method of synchronous independent channel access (Banerjea: para. [0007-0013]), the method comprising:
performing independent channel access on a first primary wireless channel and on a second primary wireless channel (Banerjea: para. [0052] transmissions on multiple channels and a period for a clear channel assessment);
encoding a first protocol data unit (PDU) for transmission on the first primary wireless channel; encoding a second PDU for transmission on the second primary wireless channel (Banerjea: para. [0030 & 0033] and Fig. 2-3 Transceiver electronics 215, 217 can include one or more of: detector, decoder, modulator, and encoder. Para. [0045] transmits a first packet 505 to a HT device on the P1 and S1 channels, and transmits a second packet 510 to a VHT device on the P2 and S2 channels. The transmissions of the first packet 505 and the second packet 510 run concurrently. A packet 505, 510 can include a data unit such as a Physical Layer Protocol Data Unit (PPDU));
performing back-off procedure (Banerjea: Fig. 8 backoff procedure on primary channel 810 and para. [0076 & 0038 & 0045 & 0048 & 0050]) to synchronize transmission of the first PDU and the second PDU (Banerjea: para. [0045-0046 & 0039], Banerjea teaches first and second transmissions include data unit such as Physical Layer Protocol Data Unit (PPDU). A packet 505, 510 can include multiple data units. The AP device coordinates the transmission of the packets 505, 510 such that they end at the same time. Abstract, para. [0039] and claim 1 teaches -  determining a second transmission period for the second channel by applying the first IFS duration and the second IFS duration to the monitoring output, wherein an end of the second transmission period is aligned with an end of the first transmission period, which corresponds to “synchronization transmission of the first PDU and second PDU”);
transmitting the first PDU on the first primary wireless channel (Banerjea: para. [0030 & 0033] and Fig. 2-3 Transceiver electronics 215, 217 can include one or more of: detector, decoder, modulator, and encoder. Para. [0045] transmits a first packet 505 to a HT device on the P1 and S1 channels, and transmits a second packet 510 to a VHT device on the P2 and S2 channels. The transmissions of the first packet 505 and the second packet 510 run concurrently. A packet 505, 510 can include a data unit such as a Physical Layer Protocol Data Unit (PPDU)); 
adding padding to the second MPDU to align an ending time of the first MPDU transmitted on the first primary wireless channel with an ending time of the second MPDU transmitted on the second primary wireless channel (Banerjea: para. [0057] If required, the AP can include padding 730 to align an end of the VHT transmission 710 with an end of the HT transmission 705);

transmitting the second PDU on the second primary wireless channel in synchronization with the transmitting the first PDU (Banerjea: para. [0030 & 0033] and Fig. 2-3 Transceiver electronics 215, 217 can include one or more of: detector, decoder, modulator, and encoder. Para. [0045] transmits a first packet 505 to a HT device on the P1 and S1 channels, and transmits a second packet 510 to a VHT device on the P2 and S2 channels. The transmissions of the first packet 505 and the second packet 510 run concurrently. A packet 505, 510 can include a data unit such as a Physical Layer Protocol Data Unit (PPDU)); and
performing a point coordination function (PCF) interframe space (PIFS) recovery procedure to synchronize subsequent transmissions (Banerjea: para. [0045] and Fig. 5A and Fig. 8 shows PIFS is performed for synchronize subsequent transmission).
It is noted that Banerjea does not explicitly disclose: performing independent enhanced distributed channel access function (EDCA) channel access on a first primary wireless channel and on a second primary wireless channel;
encoding a first MAC protocol data unit (MPDU) for transmission on the first primary wireless channel; encoding a second MPDU for transmission on the second primary wireless channel;
performing a point coordination function (PCF) interframe space (PIFS) recovery procedure to synchronize subsequent transmissions on the first primary wireless channel and the second primary wireless channel.
However, Ahn from the same or similar fields of endeavor teaches the use of: performing independent enhanced distributed channel access function (EDCA) channel access on a first primary wireless channel and on a second primary wireless channel (Ahn: para. [0122 & 0125] and FIG. 10, alternative primary channel may be used for the association between the non-AP STA and the AP similarly to the basic primary channel and the backoff procedure, the enhanced distributed coordination access (EDCA), and the like may be performed);
a first MAC protocol data unit (MPDU) for transmission on the first primary wireless channel; a second MPDU for transmission on the second primary wireless channel (Ahn: [0128] and FIGS. 12 to 19, it is assumed that CH1 is set as the basic primary channel (i.e., primary 20 MHz channel) and CH8 is set as the alternative primary channel. Each terminal in the BSS obtains basic primary channel information and the alternative primary channel information and attempts bandwidth extension to secondary channels adjacent to the basic primary channel and the alternative primary channel, respectively. ‘data’ is used as a term including MAC protocol data unit (MPDU));
performing a point coordination function (PCF) interframe space (PIFS) recovery procedure to synchronize subsequent transmissions on the first primary wireless channel and the second primary wireless channel (Ahn: Fig. 9 shows PIFS is performed for synchronize subsequent transmission on channels 2-4).Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Ahn in the method of Banerjea. One of ordinary skill in the art would be motivated to do so for may be verified whether the corresponding channel is usable through CCA for a PIFS time before the backoff counter expires (Ahn: [0122]).

Regarding claim 2, Banerjea and Ahn teach the method as described in claim 1, further comprising: performing carrier sensing to determine that the second primary wireless channel is idle; and accessing the second primary wireless channel using early access when the second primary wireless channel is idle (Banerjea: para. [0045] and FIG. 5A shows If a primary channel has been idled for an AIFS plus a back-off duration, and one or more secondary channels have been idle for at least a PIFS duration, the device can used the idle channels for the TXOP).

Regarding claim 7, Banerjea and Ahn teach the method described in claim 1, further comprising pausing transmission on the first primary wireless channel to obtain a TXOP (Banerjea: para. [0045] and FIG. 5A To obtain a transmission opportunity (TXOP), a device such as an AP can monitor one or more primary channels and one or more secondary channels for wireless traffic. If a primary channel has been idled for an AIFS plus a back-off duration, and one or more secondary channels have been idle for at least a PIFS duration, the device can used the idle channels for the TXOP. Based on obtaining a TXOP, the device can send one or more frames continuously with a SIFS duration gap between the frames).

Regarding claim 8, Banerjea and Ahn teach the method described in claim 1, wherein the first primary wireless channel comprises a 6 GHz wireless channel and the second primary wireless channel comprises a 5 GHz wireless channel (Ahn: para. [0099] the AP 200 according to the embodiment of the present invention may include two or more transmit/receive modules among different frequency bands, for example, 2.4 GHz, 5 GHz, and 60 GHz together. Preferably, the AP 200 may include a transmit/receive module using a frequency band of 6 GHz or more and a transmit/receive module using a frequency band of 6 GHz or less). One of ordinary skill in the art would be motivated to do so for supports a wide bandwidth (80 to 160 MHz) in the 5 GHz frequencies (Ahn: para. [0005]).

Regarding claim 9, Banerjea and Ahn teach the method described in claim 1, wherein the first primary wireless channel comprises a 6 GHz wireless channel and the second primary wireless channel comprises a 6 GHz wireless channel (Ahn: para. [0099] the AP 200 according to the embodiment of the present invention may include two or more transmit/receive modules among different frequency bands, for example, 2.4 GHz, 5 GHz, and 60 GHz together. Preferably, the AP 200 may include a transmit/receive module using a frequency band of 6 GHz or more and a transmit/receive module using a frequency band of 6 GHz or less) One of ordinary skill in the art would be motivated to do so for supports a wide bandwidth (80 to 160 MHz) in the 5 GHz frequencies (Ahn: para. [0005]).

Regarding claim 10, Banerjea and Ahn teach the method described in claim 1, wherein the first primary wireless channel comprises a 5 GHz wireless channel and the second primary wireless channel comprises a 2.4 GHz wireless channel.
(Ahn: para. [0099] the AP 200 according to the embodiment of the present invention may include two or more transmit/receive modules among different frequency bands, for example, 2.4 GHz, 5 GHz, and 60 GHz together. Preferably, the AP 200 may include a transmit/receive module using a frequency band of 6 GHz or more and a transmit/receive module using a frequency band of 6 GHz or less). One of ordinary skill in the art would be motivated to do so for supports a wide bandwidth (80 to 160 MHz) in the 5 GHz frequencies (Ahn: para. [0005]).

Regarding claims 11-12 and 17-19, Banerjea teaches a dual-band device for performing cooperative multi-band operation with a wireless access point (AP) for a wireless network (Banerjea: para. [0007-0013 & 0030] Wireless communication devices 205, 207 such as an access point (AP), base station (BS)), the device comprising:
a first transceiver configured to communicate over a first primary wireless band; a second transceiver configured to communicate over a second primary wireless band, wherein the first transceiver and the second transceiver are operable to communicate simultaneously (Banerjea: para. [0007-0013 & 0030-0031] Wireless communication devices 205, 207 such as an access point (AP), base station (BS). Wireless communication devices 205, 207 include circuitry such as transceiver electronics 215, 217 to send and receive wireless signals over one or more antennas 220 a, 220 b, 222 a, 222 b.);
a cooperative management unit configured to exchange data with the first transceiver and the second transceiver for managing simultaneous communication of the first transceiver and the second transceiver; and a processor (Banerjea: para. [0030-0031] Processor electronics 210, 212 can include one or more processors that implement one or more techniques presented in this disclosure. Wireless communication devices 205, 207 include circuitry such as transceiver electronics 215, 217 to send and receive wireless signals over one or more antennas 220 a, 220 b, 222 a, 222 b.) operable to; and Banerjea and Ahn disclose all the limitations as discussed in the rejection of claims 1-2 and 6-9, therefore apparatus claims 11-12 and 16-19 are rejected using the same rationales.

Regarding claim 20, Banerjea teaches a non-transitory computer-readable storage medium having embedded therein program instructions, which when executed by one or more processors of a device, causes the device to execute a process for performing synchronous independent channel access (Banerjea: para. [0010 & 0079-0081] systems and techniques can be implemented in electronic circuitry, computer hardware, firmware, software, or in combinations of them), the method comprising: 
performing channel access on the first primary wireless channel and on a second primary wireless channel (Banerjea: para. [0052] transmissions on multiple channels and a period for a clear channel assessment);
accessing the second primary wireless channel using early access when the second primary wireless channel is idle (Baberjea: para. [0045] and FIG. 5A shows If a primary channel has been idled for an AIFS plus a back-off duration, and one or more secondary channels have been idle for at least a PIFS duration, the device can used the idle channels for the TXOP);
encoding a first protocol data unit (PDU) for transmission on the first primary wireless channel; encoding a second PDU for transmission on the second primary wireless channel (Banerjea et al. US 20110116401 A1: para. [0030 & 0033] and Fig. 2-3 Transceiver electronics 215, 217 can include one or more of: detector, decoder, modulator, and encoder. Para. [0045] transmits a first packet 505 to a HT device on the P1 and S1 channels, and transmits a second packet 510 to a VHT device on the P2 and S2 channels. The transmissions of the first packet 505 and the second packet 510 run concurrently. A packet 505, 510 can include a data unit such as a Physical Layer Protocol Data Unit (PPDU));
performing back-off procedure (Banerjea: Fig. 8 backoff procedure on primary channel 810 and para. [0076 & 0038 & 0045 & 0048 & 0050]) to synchronize transmission of the first PDU and the second PDU (Banerjea: para. [0045-0046 & 0039], Banerjea teaches first and second transmissions include data unit such as Physical Layer Protocol Data Unit (PPDU). A packet 505, 510 can include multiple data units. The AP device coordinates the transmission of the packets 505, 510 such that they end at the same time. Abstract, para. [0039] and claim 1  teaches -  determining a second transmission period for the second channel by applying the first IFS duration and the second IFS duration to the monitoring output, wherein an end of the second transmission period is aligned with an end of the first transmission period, which corresponds to “synchronization transmission of the first PDU and second PDU”);
transmitting the first PDU on the first primary wireless channel (Banerjea: para. [0030 & 0033] and Fig. 2-3 Transceiver electronics 215, 217 can include one or more of: detector, decoder, modulator, and encoder. Para. [0045] transmits a first packet 505 to a HT device on the P1 and S1 channels, and transmits a second packet 510 to a VHT device on the P2 and S2 channels. The transmissions of the first packet 505 and the second packet 510 run concurrently. A packet 505, 510 can include a data unit such as a Physical Layer Protocol Data Unit (PPDU)); and 
adding padding to the second MPDU to align an ending time of the first MPDU transmitted on the first primary wireless channel with an ending time of the second MPDU transmitted on the second primary wireless channel (Banerjea: para. [0057] If required, the AP can include padding 730 to align an end of the VHT transmission 710 with an end of the HT transmission 705);
transmitting the second PDU on the second primary wireless channel in synchronization with the transmitting the first PDU (Banerjea: para. [0030 & 0033] and Fig. 2-3 Transceiver electronics 215, 217 can include one or more of: detector, decoder, modulator, and encoder. Para. [0045] transmits a first packet 505 to a HT device on the P1 and S1 channels, and transmits a second packet 510 to a VHT device on the P2 and S2 channels. The transmissions of the first packet 505 and the second packet 510 run concurrently. A packet 505, 510 can include a data unit such as a Physical Layer Protocol Data Unit (PPDU)); and 
performing a point coordination function (PCF) interframe space (PIFS) recovery procedure to synchronize subsequent transmissions (Banerjea: para. [0045] and Fig. 5A and Fig. 8 shows PIFS is performed for synchronize subsequent transmission).
It is noted that Banerjea does not explicitly disclose: performing independent enhanced distributed channel access function (EDCA) channel access on a first primary wireless channel and on a second primary wireless channel;
encoding a first MAC protocol data unit (MPDU) for transmission on the first primary wireless channel; encoding a second MPDU for transmission on the second primary wireless channel;
performing a point coordination function (PCF) interframe space (PIFS) recovery procedure to synchronize subsequent transmissions on the first primary wireless channel and the second primary wireless channel.
However, Ahn from the same or similar fields of endeavor teaches the use of: performing independent enhanced distributed channel access function (EDCA) channel access on a first primary wireless channel and on a second primary wireless channel (Ahn: para. [0122 & 0125] and FIG. 10, alternative primary channel may be used for the association between the non-AP STA and the AP similarly to the basic primary channel and the backoff procedure, the enhanced distributed coordination access (EDCA), and the like may be performed);
a first MAC protocol data unit (MPDU) for transmission on the first primary wireless channel; a second MPDU for transmission on the second primary wireless channel (Ahn: [0128] and FIGS. 12 to 19, it is assumed that CH1 is set as the basic primary channel (i.e., primary 20 MHz channel) and CH8 is set as the alternative primary channel. Each terminal in the BSS obtains basic primary channel information and the alternative primary channel information and attempts bandwidth extension to secondary channels adjacent to the basic primary channel and the alternative primary channel, respectively. ‘data’ is used as a term including MAC protocol data unit (MPDU));
performing a point coordination function (PCF) interframe space (PIFS) recovery procedure to synchronize subsequent transmissions on the first primary wireless channel and the second primary wireless channel (Ahn: Fig. 9 shows PIFS is performed for synchronize subsequent transmission on channels 2-4).Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Ahn in the method of Banerjea. One of ordinary skill in the art would be motivated to do so for may be verified whether the corresponding channel is usable through CCA for a PIFS time before the backoff counter expires (Ahn: [0122]).

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjea and Ahn as applied to claims 1 and 11 above, and further in view of Gopinath et al. US 20060165078 A1, hereinafter Gopinath.
Regarding claim 3, Banerjea and Ahn teach the method described in claim 2, and Banerjea and Ahn do not explicitly teach wherein the performing carrier sensing comprises performing physical carrier sensing and virtual carrier sensing.
However, Gopinath from the same or similar fields of endeavor teaches the use of: wherein the performing carrier sensing comprises performing physical carrier sensing and virtual carrier sensing (Gopinath: para. [0049] Virtual carrier sensing: The wireless medium is a shared transmission medium. Its use needs to be arbitrated among different wireless devices in the network. The IEEE 802.11 MAC standard specifies two types of carrier sense mechanism for this: physical carrier sensing and virtual carrier sensing). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Gopinath in the method of Banerjea and Ahn. One of ordinary skill in the art would be motivated to do so for restricting undesirable wireless activity in LAN 101. Moreover, while undesirable wireless activity is being restricted, selected wireless devices (e.g. authorized devices, compliant devices etc.) are allowed to communicate (Gopinath: para. [0048-0049]).

Regarding claim 13, Banerjea, Ahn and Gopinath disclose all the limitations as discussed in the rejection of claim 3, therefore apparatus claim 13 is rejected using the same rationales.
Allowable Subject Matter
Claims 5-6 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. With regarding to applicant’s remark for claims 1, 11 and 20 (pages 3-4), applicant submits that 
At most, Banerjea teaches adding padding to align an end of a VHT transmission on a secondary wireless channel with the end of an HT transmission on a primary wireless channel. However, Banerjea is entirely silent regarding adding padding to align an ending time of a first MPDU transmitted on a first primary wireless channel with an ending time of a second MPDU transmitted on a second primary wireless channel, as claimed.

Similarly, Banerjea fails to teach or suggest performing a point coordination function (PCF) interframe space (PIFS) recovery procedure to synchronize subsequent transmissions on the first primary wireless channel and the second primary wireless channel, as claimed in amended Claim 1. While Banerjea mentions that the disclosed device can be configured to determine a second transmission period based on an end of a PIFS duration, Banerjea is nevertheless silent regarding performing a point coordination function (PCF) interframe space (PIFS) recovery procedure to synchronize subsequent transmissions on a first primary wireless channel and a second primary wireless channel, as claimed.

However, like applicant’s representative pointed out, Banerjea in para. [0057] and Fig. 7A teaches the AP can include padding 730 to align an end of the VHT transmission 710 with an end of the HT transmission 705. Therefore, Banerjea teaches the claim limitation “adding padding to the second MPDU to align an ending time of the first MPDU transmitted on the first primary wireless channel with an ending time of the second MPDU transmitted on the second primary wireless channel”.
In addition, Banerjea in para. [0045] and Fig. 5A and Fig. 8 further teaches PIFS is performed for synchronize subsequent transmission. therefore, Banerjea teaches the claim limitation “performing a point coordination function (PCF) interframe space (PIFS) recovery procedure to synchronize subsequent transmissions”
Furthermore, Ahn in Fig. 9 shows PIFS is performed for synchronize subsequent transmission on channels 2-4, which corresponds to first primary channel and second primary channel, and thus Ahn teaches “performing a point coordination function (PCF) interframe space (PIFS) recovery procedure to synchronize subsequent transmissions on the first primary wireless channel and the second primary wireless channel.” Therefore, the rejection is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892: 
Chitrakar et al. US 20200322889 teaches padding field 1566 is added to the end of the Wake-up Signal 1560 to align the transmission end time to the end of the WUR PPDU 1550. The padding field 1566 may be a series of all 1s, or all 0s or it may be a series of alternative 1s and 0s and is transmitted at the same data rate as the WUR-Data field of the Wake-up signal 1560.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468